Citation Nr: 1528696	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  11-15 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a neck disability, status post C5-6 fusion and degenerative disc disease (DDD).  

2.  Entitlement to service connection for a neck disability, status post C5-6 fusion and DDD.  

3.  Entitlement to service connection for bladder dysfunction, to include as secondary to low back degenerative joint disease (DJD) with DDD and history of L2 lip fracture.  

4.  Entitlement to service connection for headaches, to include as secondary to low back DJD with DDD and history of L2 lip fracture.  

5.  Entitlement to service connection for left knee DJD as secondary to low back DJD with DDD and history of L2 lip fracture.  

6.  Entitlement to an initial disability rating in excess of 10 percent for right lower extremity radiculopathy.  

7.  Entitlement to an initial disability rating in excess of 10 percent for left lower extremity radiculopathy.  

8.  Entitlement to an effective date prior to October 4, 2010 for right lower extremity radiculopathy.  

9.  Entitlement to an effective date prior to October 4, 2010 for left lower extremity radiculopathy.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to April 1981 and from November 1981 to July 1984.  

This appeal comes before the Board of Veterans' Appeals (Board) from July 2007 and July 2011 decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in St. Petersburg, Florida, and Denver, Colorado, respectively.  

The Veteran testified before a decision review officer (DRO) in December 2010 and the undersigned Veterans Law Judge (VLJ) in April 2015, and transcripts of these hearings have been associated with the claims file and reviewed by the Board.  

The issues of entitlement to service connection for a neck disability, status post C5-6 fusion and DDD; bladder dysfunction, to include as secondary to low back degenerative joint disease (DJD) with DDD and history of L2 lip fracture; 
 headaches, to include as secondary to low back DJD with DDD and history of L2 lip fracture; and left knee DJD, as secondary to low back DJD with DDD and history of L2 lip fracture, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  A March 2006 RO decision denied entitlement to service connection for a neck disability, status post C5-6 fusion and DDD.  The Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period.  

2.  Evidence received since the March 2006 RO decision that was not previously of record and not cumulative or redundant of evidence already of record, relates to a previously unestablished fact necessary to substantiate the claim of entitlement to service connection for a neck disability, status post C5-6 fusion and DDD, and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran's right lower extremity radiculopathy is manifested by no worse than mild incomplete paralysis of the sciatic nerve.  

4.  Prior to May 1, 2014, the Veteran's left lower extremity radiculopathy is manifested by no worse than mild incomplete paralysis of the sciatic nerve.  

5.  From May 1, 2014, the Veteran's left lower extremity radiculopathy is manifested by no worse than moderate incomplete paralysis of the sciatic nerve.  

6.  Prior to the promulgation of a decision in the appeal, at the April 2015 Board hearing, the Veteran requested to withdraw his claims of entitlement to an effective date prior to October 4, 2010 for bilateral lower extremity radiculopathy.  


CONCLUSIONS OF LAW

1.  The March 2006 RO decision denying entitlement to service connection for a neck disability, status post C5-6 fusion and DDD, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

2.  New and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for a neck disability, status post C5-6 fusion and DDD, has been added to the record.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

3.  The criteria for an increased disability rating in excess of 10 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, DC 8520 (2014).  

4.  The criteria for an increased disability rating of 20 percent for left lower extremity radiculopathy have been met from May 1, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, DC 8520 (2014).  

5.  The criteria for withdrawal of the claim of entitlement to an effective date prior to October 4, 2010 for right lower extremity radiculopathy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  

6.  The criteria for withdrawal of the claim of entitlement to an effective date prior to October 4, 2010 for left lower extremity radiculopathy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Regarding the Veteran's claim decided herein, namely, whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a neck disability, status post C5-6 fusion and degenerative disc disease (DDD), the Board notes that the Veteran is entitled to general notice regarding the need for new and material evidence, see Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012); however, any such error with respect to a lack of notice is harmless as the Board herein reopens the Veteran's claim.  Given this favorable decision, no further discussion of VA's duties to notify and assist is required.  


II.  New and Material Evidence - Neck Disability

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c) (West 2014).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2014).  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers, while material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2014).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's claim of entitlement to service connection for a neck disability, status post C5-6 fusion and DDD, was previously denied in March 2006 RO decision.  He did not file a timely appeal or submit any new and material evidence within the one-year appeal period; therefore, the decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2014).  Since the prior final March 2006 RO decision, relevant evidence added to the record includes April 2007 and May 2011 VA examinations, April 2009 and December 2010 private nexus opinions, and lay statements by the Veteran.  This evidence is new and material as it was not of record at the time of the prior final March 2006 RO decision and it relates to an unestablished fact necessary to substantiate the Veteran's claim.  As the information submitted since the prior final March 2006 decision constitutes new and material evidence, the claim of entitlement to service connection for a neck disability, status post C5-6 fusion and DDD, must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


III.  Increased Ratings - Bilateral Lower Extremity Radiculopathy  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  For an initial rating claim such as the Veteran's, VA must consider the severity of disability for which the Veteran is eligible for service connection starting on the date the application was filed.  See id.; cf. Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  As discussed further herein, the Board has given appropriate consideration to whether staged rating periods are warranted for any period on appeal.  

The Veteran's right and left lower extremity radiculopathy are currently each evaluated as 10 percent disabling from October 4, 2010, under Diagnostic Code (DC) 8520 regarding incomplete paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a, DC 8520 (2014).  Under the provisions of DC 8520, a 10 percent disability rating is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent disability rating is warranted for moderating incomplete paralysis; a 40 percent disability rating is warranted for moderately severe incomplete paralysis; a 60 percent disability rating is warranted for severe incomplete paralysis, with marked muscular atrophy; and a maximum 100 percent schedular disability rating is warranted for complete paralysis of the sciatic nerve, where the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  Id.  

Initially, the Board acknowledges, as highlighted in the introduction and discussed further below, the Veteran has withdrawn his claims of entitlement to an effective date earlier than October 4, 2010 for his bilateral lower extremity radiculopathy.  As the effective date is no longer before the Board on appeal, the Board will proceed to consider the severity of the Veteran's bilateral lower extremity radiculopathy from October 4, 2010 to the present.  

Private treatment records from October 2010 first note the Veterans symptoms of bilateral lower extremity radiculopathy, described as persistent weakness and heaviness in the legs; radiating pain, weakness, and numbness in the thighs; and occasional shooting pains into the feet.  A physical examination noted his right quadriceps rated as 3-4/5; his left quadriceps as 4/5.  Bilateral ankle dorsiflexion was 4/5 and ankle plantarflexion was 5/5.  

Upon VA examination in May 2011, the Veteran reported weakness of his bilateral extremities and daily radiating pain into his bilateral extremities, typically to his knees, but at times to his feet.  He also reported intermittent numbness in his bilateral lower extremities but denied any paresthesias.  Upon physical examination, sensation was intact to the lower limbs, with the exception of decreased sensation to light touch and sharp in the distribution of the L4 and L5 nerve root levels bilaterally.  Reflex testing ankle dorsiflexion and great toe extension to 4/5 bilaterally.  There was no muscle atrophy, and a positive bilateral straight leg raising test.  Based upon the examination, the VA examiner concluded that there was objective evidence of mild bilateral lumbar radiculopathy.  

The Veteran was most recently afforded a VA examination in May 2014.  He reported symptoms including numbness in the anterior and posterior aspect of his lower extremities and daily left anterior thigh pain with radiating pain down the right posterior thigh, which required Valium every other day.  Upon physical examination, the VA examiner identified symptoms of constant mild pain bilaterally; paresthesias and/or dysesthesias, mild in the right lower extremity and moderate in the left lower extremity; and numbness, mild in the right lower extremity and moderate in the left lower extremity.  Muscle strength testing revealed no muscle atrophy, with full knee extension and plantar flexion; ankle dorsiflexion was full on the right and 4/5 on the left.  A reflex examination documented normal knee reflexes bilaterally, normal ankle reflex on the right, and hypoactive ankle reflex on the left.  A sensory examination revealed normal sensation in the bilateral upper anterior thigh and knee, with decreased sensation in the bilateral lower leg, ankle, feet, and toes.  The examiner documented the affected nerves as follows:  incomplete paralysis of the sciatic nerve, mild on the right and moderate on the left; incomplete paralysis of the external popliteal nerve, mild bilaterally; incomplete paralysis of the musculotaneous nerve, mild on the right and moderate on the left; and incomplete paralysis of the anterior tibial nerve, mild bilaterally.  The remaining nerves were documented as normal.  

At the April 2015 Board hearing, the Veteran testified regarding his decreased feeling in his bilateral lower extremities.  He related how he had to be careful not to cut his lower extremities or burn them in hot water, because he could not feel below his knees.  To the extent the Veteran has related observable symptoms regarding his bilateral radiculopathy, such statements are competent, and they have been considered by the Board herein.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran does not possess the medical expertise necessary to equate the severity of his symptomatology with a particular rating criteria.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, the Board affords more probative value to the objective findings of the VA examiners of record.  

As discussed above, the Veteran's right lower extremity radiculopathy has been documented to be no worse than mild throughout the appeal period.  Therefore, the preponderance of the evidence weighs against the Veteran's claim for an initial disability rating in excess of 10 percent for right lower extremity radiculopathy for the entire period on appeal.  

However, the May 2014 VA examiner documented that the Veteran's left lower extremity radiculopathy was moderately severe.  Therefore, the Board finds that the Veteran is entitled to an increased 20 percent disability rating for moderate radiculopathy of the left lower extremity since May 1, 2014, the date of the most recent VA examination.  To that extent only, the Veteran's claim is granted.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has also considered whether increased disability ratings area available under alternate diagnostic codes regarding the peripheral nerves, especially as the May 2014 VA examiner identified other nerves in addition to the sciatic nerve as being affected by the Veteran's service-connected bilateral lower extremity radiculopathy.  However, as discussed above, the examiner documented no worse than mild incomplete paralysis of the right lower extremity and moderate incomplete paralysis of the left lower extremity in any affected nerve.  Moreover, the Board finds that such findings do not document separate and distinct neurological symptoms from those already considered in the previously assigned ratings for incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  A separately assigned disability rating for neurological impairment of a nerve in addition to the sciatic nerve would result in duplicative ratings and is prohibited.  38 C.F.R. §§ 4.14, 4.124a, DCs 8521-23.  


IV.  Other Considerations - Extraschedular/TDIU

The Board has also considered whether referral is warranted in this case for an extraschedular rating.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, case may be referred to the Chief Benefits Director or the Director of Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).  

Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The Board finds that the schedular evaluations assigned for the Veteran's bilateral lower extremity radiculopathy are adequate in this case.  The diagnostic criteria adequately describe the severity and symptomatology of the disability based upon pain and decreased sensation.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular ratings assigned.  

Finally, there is no indication that the Veteran's bilateral lower extremity radiculopathy prevent him from securing or following a substantially gainful occupation.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


V.  Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision, including on the record at a Board hearing.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In the present case, the Veteran and his representative indicated at the April 2015 Board hearing that he desired to withdraw his claims of entitlement to an effective date prior to October 4, 2010 for bilateral lower extremity radiculopathy.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to those issues.  Accordingly, the Board does not have jurisdiction over the issues, and they are dismissed.  


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for a neck disability, status post C5-6 fusion and DDD; to that extent only, the claim is granted.  

An initial disability rating in excess of 10 percent for right lower extremity radiculopathy is denied.  

An increased disability rating of 20 percent for left lower extremity radiculopathy is granted from May 1, 2014.  

The claim of entitlement to an effective date prior to October 4, 2010 for right lower extremity radiculopathy is dismissed.  

The claim of entitlement to an effective date prior to October 4, 2010 for left lower extremity radiculopathy is dismissed.  


REMAND

The Board's review of the claims file reveals that further action regarding the Veteran's service connection claims on appeal is warranted.  Specifically, a request must be made to obtain any outstanding service treatment records from the Veteran's period of National Guard service, and the Veteran must be afforded adequate VA examinations and/or opinions which properly consider all evidence of record, resolve conflicting medical evidence of record, and consider all theories of entitlement raised by the Veteran.  


I.  Service Treatment Records

The record reflects that, subsequent to his active duty service from November 1981 to July 1984, the Veteran served in the Army National Guard of Colorado.  As noted by the Veteran's attorney during the April 2015 Travel Board hearing, it is also unclear to the Board whether the Veteran's full service treatment records from his period of National Guard service are currently associated with the claims file.  There is no documentation within the claims file of a request for the Veteran's National Guard service treatment records from the Records Management Center (RMC), or any other appropriate records repository, including the Veteran's Army National Guard Unit or the Colorado Office of the Adjutant General.  

As any outstanding service treatment records from the Veteran's National Guard service are potentially pertinent to the Veteran's service connection claims, these records should be requested from any appropriate records repository, including the RMC, the Veteran's Army National Guard Unit, and the Missouri Office of the Adjutant General.  See 38 C.F.R. § 3.159(c)(2) (2014).  


II.  VA Examinations

When VA undertakes to provide an examination, it must be an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The proper remedy when the Board relies on an inadequate medical examination and provides an inadequate statement of reasons or bases is remand.  Id. at 123-24.  Moreover, if an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate.  38 C.F.R. § 4.2 (2014).  


II.A.  Neck Disability

Regarding the Veteran's claim of entitlement to service connection for a neck disability, status post C5-6 fusion and DDD, the Veteran has alleged that the existing VA examinations of record are inadequate because they do not properly consider the Veteran's symptoms during active service, including a possible diagnosis of cervical strain following a motor vehicle accident during service in late March 1984.  The Board acknowledges that the claims file contains evidence of an April 1984 triage visit regarding a motor vehicle accident one week prior, with resulting neck pain and headaches; however, the Board is unable to find documentation of the alleged diagnosis of resulting cervical strain.  As discussed above, it is unclear whether or not the claims file contains all of the Veteran's service treatment records.  

The April 2007 VA negative nexus opinion was, at least in part, based upon a lack of neck pain while in service and a subsequent worker's compensation neck injury in June 1999.  

The Veteran has submitted April 2009 and December 2010 private nexus opinions from a private physician that attribute his cervical spine DDD to his active service.  The physician found that the Veteran's documented loss of cervical lordosis resulted in cervical DDD over time, and that his workplace injury in 1999 was too recent to have caused the Veteran's neck condition.  He concluded that the Veteran's medical records do not support another more plausible etiology for his current neck pathology, notwithstanding the fact that his service records do not document an injury in service.  

Given the above, the Board finds that an additional VA examination or opinion must be obtained upon remand.  


II.B.  Bladder Dysfunction

Regarding the Veteran's claim of entitlement to service connection for bladder dysfunction, to include as secondary to low back degenerative joint disease (DJD) with DDD and history of L2 lip fracture, the Board observes that the Veteran has alleged that the May 2011 VA examination is inadequate.  The Board notes that the May 2011 VA opinion was limited in scope, and only addressed a potential theory of secondary service connection.  The examiner found that the Veteran's urinary symptoms of frequency and nocturia were less likely as not caused by or a result of his lumbar spine injury during active service because his symptoms began six years after the original injury, and there was no evidence of any cord involvement as a result of the in service lumbar spine injury.  

However, at the April 2015 Board hearing, the Veteran contended that his bladder symptoms had onset during active service and had been continuous since that time.  

Additionally, the Veteran has submitted a private April 2015 opinion that considered the Veteran's reported continuous bladder symptoms and opined that it was possible that the Veteran could have been traumatized during active service and a resulting bladder injury would not have shown up on an MRI, and that patients do not have to have spinal cord compression to have bladder symptoms after trauma.  

Given the above, the Board finds that an additional VA examination or opinion is warranted in order to reconcile the conflicting evidence of record and to properly consider the Veteran's theory of direct service connection, including onset of symptoms during active service and since that time.  


II.C.  Headaches

Likewise, the Veteran's claim of entitlement to service connection for headaches has previously only been addressed upon VA examination as secondary to his low back DJD with DDD and history of L2 lip fracture.  However, at the April 2015 Travel Board hearing, the Veteran reported that he has experienced headaches continuously since onset during active service.  The Veteran's spouse also provided corroborating testimony in this regard.  

Indeed, the Veteran' service treatment records currently within the claims file document his report of headaches in April 1984 and February 1986.  Moreover, he is competent to report ongoing headaches since active service.  See Layno, 6 Vet. App. 465.  

As such, the Board finds that an additional VA examination or opinion is warranted in order to properly address the Veteran's competent report of continuous headaches since onset during active service.  


II.D.  Left Knee

Finally, regarding the Veteran's claim of entitlement to service connection for left knee DJD as secondary to low back DJD with DDD and history of L2 lip fracture, the Board notes that the May 2011 VA negative nexus opinion found that his left knee condition was not due to or the result of his service-connected lumbar spine or right knee disabilities.  The examiner noted that his left knee condition represented the progression of a prior left knee injury treated by partial meniscectomy and arthroscopy in 1990.  

The Veteran has submitted April 2009 and December 2010 private medical opinions in which a private physician found that the Veteran had several injuries to both of his knees during active service, as documented in May 1999 and May 2000.  The physician opined that the Veteran's left knee problems were exactly the type of pathology he would expect following arthroscopy, during which the menisci is often removed, which leads to advanced degenerative arthritis.  He concluded that the Veteran's left knee should be service-connected in addition to his previously service-connected right knee.  

Given the above, the Board finds that an additional VA examination or opinion is warranted upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's Army National Guard Unit, the Colorado Office of the Adjutant General, and any other appropriate records repository to obtain the Veteran's full service treatment records from his National Guard service.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) regarding records requests from Federal facilities.  All records or responses received should be associated with the claims file.  

2.  Following the above development, arrange for VA examiners, either those who conducted the prior VA examinations of record, if available, or appropriate substitutes, to render addendum opinions regarding each of the Veteran's service connection claims on appeal.  If new examinations are deemed necessary by the examiners, such examination should be scheduled.  The claims file should be made available to each examiner in conjunction with the above, and each examiner should note review of such.  All necessary testing should be conducted.  A complete rationale is required for all opinions rendered.  If a conclusion cannot be reached without resort to mere speculation, this must also be fully explained.  

In particular, the VA examiners are asked to address the following questions:

a.  Whether the Veteran's neck disability, status post C5-6 fusion and DDD, is at least as likely as not (a 50 percent probability or greater) related to his active service.  

In rendering the requested opinion, the examiner must properly consider the Veteran's in-service complaints of neck pain, discuss any relevant medical treatment records, including service treatment records, and reconcile the conflicting VA and private opinions of record.  

b.  Whether the Veteran's bladder dysfunction is at least as likely as not (a 50 percent probability or greater) related to his active service.  

Whether it is as least as likely as not (a 50 percent probability or greater) that the Veteran's bladder dysfunction is caused by or aggravated by the Veteran's service-connected low back degenerative joint disease (DJD) with DDD and history of L2 lip fracture.  

If the examiner finds that it is as least as likely as not (a 50 percent probability or greater) that the Veteran's bladder dysfunction is aggravated by his service-connected low back degenerative joint disease (DJD) with DDD and history of L2 lip fracture, the examiner must also provide an opinion as to the baseline level of severity of the Veteran's bladder dysfunction prior to any such aggravation.  

The term "aggravated" as used herein refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to baseline level of disability.  

In rendering the requested opinions, the examiner must properly consider the Veteran's report that his urinary symptoms had onset during active service and have been continuous since that time.  Additionally, the examiner must specifically discuss any relevant medical evidence, including service treatment records, and reconcile the conflicting VA and private opinions of record.  

c.  Whether the Veteran's headaches are at least as likely as not (a 50 percent probability or greater) related to his active service.  

Whether it is as least as likely as not (a 50 percent probability or greater) that the Veteran's headaches are caused by or aggravated by the Veteran's service-connected low back degenerative joint disease (DJD) with DDD and history of L2 lip fracture.  

If the examiner finds that it is as least as likely as not (a 50 percent probability or greater) that the Veteran's headaches are aggravated by his service-connected low back degenerative joint disease (DJD) with DDD and history of L2 lip fracture, the examiner must also provide an opinion as to the baseline level of severity of the Veteran's headaches prior to any such aggravation.  

The term "aggravated" as used herein refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to baseline level of disability.  

In rendering the requested opinions, the examiner must properly consider the Veteran's competent reports of headaches with onset during active service and since that time, discuss any relevant medical evidence, including service treatment records, and reconcile any conflicting VA and private nexus opinions of record.  

d.  Whether it is as least as likely as not (a 50 percent probability or greater) that the left knee DJD is caused by or aggravated by the Veteran's service-connected low back degenerative joint disease (DJD) with DDD and history of L2 lip fracture.  

If the examiner finds that it is as least as likely as not (a 50 percent probability or greater) that the Veteran's left knee DJD is aggravated by his service-connected low back degenerative joint disease (DJD) with DDD and history of L2 lip fracture, the examiner must also provide an opinion as to the baseline level of severity of the Veteran's bladder dysfunction prior to any such aggravation.  

The term "aggravated" as used herein refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to baseline level of disability.  

In rendering the requested opinions, the examiner must properly consider any relevant medical evidence, including service treatment records, and reconcile any conflicting VA and private nexus opinions of record.  

3.  Thereafter, ensure that the above remand directives have been fully complied with; if not, undertake any necessary corrective action.  

4.  After ensuring that the above development is complete, readjudicate the claims on appeal.  If the benefits sought are not fully granted, the Veteran and his attorney should be furnished a supplemental statement of the case (SSOC) and be afforded an opportunity to respond, after which the matter should be returned to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


